Citation Nr: 0122224
Decision Date: 09/10/01	Archive Date: 12/03/01

DOCKET NO. 99-07 402               DATE SEP 10, 2001

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for nicotine addiction.

2. Entitlement to service connection for aggravation of malaria due
to tobacco use during service.

3. Entitlement to service connection for emphysema due to tobacco
use during service.

4. Entitlement to service connection for coronary artery disease
due to tobacco use during service.

5. Entitlement to service connection for peripheral vascular
disease due to tobacco use during service.

6. Whether new and material evidence as been submitted to reopen a
claim for service connection for residuals of shrapnel wounds of
the left face, neck, right jaw, left index finger, residuals of a
bayonet wound of the left hip, left ankle, left knee, left leg
disabilities, malaria, a bronchial infection, and a urinary
disability.

REPRESENTATION

Appellant represented by: James W. Stanley, Jr.

WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his spouse

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to October
1952.

This case comes to the Board of Veterans' Appeals (Board) on appeal
of rating decisions of the No. Little Rock, Arkansas, Regional
Office (RO) of the Department of Veterans Affairs (VA).

The veteran testified at hearings at the RO in January 1998 and
August 1998. He also testified at a videoconference hearing before
the undersigned member of the Board in March 2001

2 -

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C.A. 5100 et seq. (West Supp. 2001))
became law. This law redefined the obligations of VA with respect
to the duty to assist and included an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also eliminated the
concept of a well-grounded claim and superseded the decision of the
United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA could not assist in the development of a claim
that was not well grounded. This change in the law is applicable to
all claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. VCAA, 7(a), 114 Stat. at 2099-2100; see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991). The implementing regulations
were adopted on August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159
and 3.326(a)). The effective date of the regulatory changes is
November 9, 2000 except for the finality provisions of 38 C.F.R.
3.156(a), the second sentence of 38 C.F.R. 3.159(c), and
3.159(c)(4)(iii) which are effective August 29, 2001.

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA or
the implementing regulations, it would be potentially prejudicial
to the appellant if the Board were to proceed to issue a decision
at this time. See Bernard v. Brown, 4 Vet. App. 384 (1993); VA
O.G.C. Prec. Op. No. 16-92 (July 24,1992) (published at 57 Fed.
Reg. 49,747 (1992)). Therefore, for these reasons, a remand is
required.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA and the

- 3 -

implementing regulations. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

A review of the evidence shows that the majority of the veteran's
service medical records were destroyed during a fire at the
National Personnel Records Center (NPRC). The RO has made several
attempts to reconstruct these records, to include a search of the
morning reports relative to the dates specified by the veteran in
February 1996. A statement of the case, dated in January 1998,
indicates that a search of the Surgeon General records had been
accomplished. The responses from the NPRC do not specify that the
Hospital Admission Cards, the Surgeon General, Department of the
Army (SGO) had been searched. In a February 1997 response the NPRC
indicated that the veteran's unit, 25th signal company, etc. could
not be identified and requested additional information.

During hearings before the undersigned member of the Board and at
the RO the veteran and his spouse referenced treatment by various
private physicians following service. There are treatment records
on file from Dr. Rasco dated from 1953 to 1956 showing treatment
for pleurisy in August 1956. However, the next private medical
record is from Dr. Tracy, dated in January 1998, who indicated he
had been treating the veteran since 1991. The actual treatment
records are not on file. The veteran and his spouse have indicated
that the some physicians who treated the veteran subsequent to 1956
are deceased.

During the hearing before the Board in March 2001, the
representative stated that in April 2000 copies of morning reports
from the NPRC, which are critical to establishing his reopened
claims were requested. No response had been received from NPRC. The
representee requests that as part of the duty to assist, that these
records be obtained.

The veteran is claiming service connection for several disabilities
caused by smoking and nicotine dependency that he developed during
service. His claim was received in December 1997. The Board
recognizes that, in July 1998, the President of the U.S. signed the
"Internal Revenue Service Restructuring and Reform Act of 1998"
(IRS Reform Act) into law as Public Law No. 105-206. In pertinent
part, the

- 4 -

IRS Reform Act strikes out section 8202 of the "Transportation
Equity Act for the 21st Century" (TEA 21), which was earlier signed
by the President into law in June 1998, and inserts a new section
that expressly prohibits the granting of service connection for a
disability on the basis that it resulted from an injury or disease
attributable to the use of tobacco products by a veteran during his
service in the military. 112 Stat. 685, 865-66 (1998) (to be
codified at 38 U.S.C. 1103). Since, however, section 1103 applies
only to claims that were filed after June 9, 1998, it has no affect
on this case because the veteran filed his claim in December 1997.

Statements have been received from Dr. Tracy and Dr. Johnson. Dr.
Tracy in a 1998 statement indicated that the veteran became
addicted to smoking cigarettes in 1951 after he joined the military
and has been addicted since that time. Dr. Tracy stated that the
veteran had chronic respiratory difficulties and lung disease due
to his addiction to smoking. Dr. Johnson in July 1998 indicated
that the veteran became dependent on nicotine products as a result
of or during service and this materially contributed to the
development of peripheral vascular disease and/or his coronary
artery disease. In March 1998 Dr. Watkins stated that it was well
established that cigarette smoking contributes to the development
of atherosclerotic- cardiovascular disease and coronary artery
disease.

The Board is bound by law to follow the precedent opinions of VA's
General Counsel. 38 U.S.C.A. 7104(c) (West 1991). In one such
opinion, the General Counsel clarified when entitlement to benefits
may be awarded based upon inservice tobacco use, specifically
finding that direct service connection may be established if the
evidence shows injury or disease resulting from tobacco use in
service. VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993). The General
Counsel issued a clarification of this opinion in June 1993 and
stated that the opinion does not hold that service connection will
be established for a disease related to tobacco use if the affected
veteran smoked in service. Rather, the opinion holds that any
disability, allegedly related to tobacco use, that is not diagnosed
until after service would not be precluded from being found service
connected. However, it must be demonstrated that the disability
resulted from use of tobacco during service, and the possible
effect of smoking before or after service must be taken into
consideration.

- 5 -

In a subsequent precedent opinion, General Counsel found that where
the evidence indicates a likelihood that a veteran's disabling
illness had its origin in tobacco use subsequent to service, and
the veteran developed a nicotine dependence during service that led
to continued tobacco use after service, the issue then becomes
whether the illness may be considered secondary to the service-
incurred nicotine dependence. See VAOPGCPREC 19-97, 62 Fed. Reg.
37954 (1997). The resulting disability may be service connected on
that basis pursuant to 38 C.F.R. 3.310(a) (2000). Id.

In a May 5, 1997, memorandum, the VA Under Secretary for Health
stated that nicotine dependence may be considered a disease for VA
compensation purposes. The General Counsel opinion stated further
that secondary service connection may be established, under the
terms of 38 C.F.R. 3.310(a), only if nicotine dependence that arose
in service, and resulting tobacco use, may be considered the
proximate cause of the disability or death that is the basis of the
claim. In determining whether nicotine dependence that arose during
service may be considered the proximate cause of disability
occurring after service, the opinion also held that, if it is
determined that, as a result of nicotine dependence acquired in
service, a veteran continued to use tobacco products following
service, adjudicative personnel must consider whether there is a
supervening cause for the claimed disability that severs the causal
connection to the service-acquired nicotine dependence.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 1991 & Supp. 2001); 38 C.F.R. 3.159 (2000)
and the implementing regulations, 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159
and 3.326(a)), are fully complied with and satisfied.

- 6 -

2. The RO should furnish the veteran the appropriate release of
information forms in order to obtain copies of all VA and private
medical and dental records which have not been previously submitted
pertaining to treatment for all disabilities in issue covering the
period following his release from active duty to the present. These
records should include copies of the actual treatment records from
Dr. Tracy (1991 to the present), Dr. Johnson, Dr. Moneypenny, Dr.
Pritchard, and Dr. Reed.

3. The RO should ask the representative to clarify the dates of the
morning reports requested from the NPRC as indicated during the
March 2001 hearing. The veteran should be asked if he was awarded
a Purple Heart for the shell fragment wounds. He should be asked to
furnish to the extent possible the complete designation of his unit
when the served in Korea, i.e. company, battalion, regiment etc. He
should again be given the opportunity to identify the approximate
month, year, and location where he received treatment for the
disabilities in issue to include all periods of hospitalization.

4. The RO should request the NPRC to furnish a copy of the
veteran's personnel records. The RO should also request the NPRC to
conduct a search of the SGO records, to include the veteran's
hospitalization in August 1952 at Ft Polk. If these records have
previously been searched it should be so stated. Based on any
additional information received, the RO is requested to take the
appropriate action to obtain any additional pertinent documents
from the NPRC, to include copies of the pertinent morning reports
during

- 7 -

the veterans service in Korea (see the February 1997 response from
the NPRC).

5. Thereafter, the veteran should be scheduled for an examination
by a psychiatrist in order to determine whether the veteran meets,
or has met, the criteria for a diagnosis of nicotine dependence
pursuant to DSM IV. The examiner should elicit a detailed history
from the veteran regarding his smoking history prior to, during and
following his military service. If the specialist determines that
the veteran meets the diagnostic criteria for nicotine dependence,
the examiner should determine whether it is at least as likely as
not that such nicotine dependence was acquired in service and
resulted in the continued use of tobacco products after service.
The basis for any opinions expressed should be identified.

6. Thereafter, VA examinations should be conducted by
cardiovascular and pulmonary specialists to determine the nature,
severity, and etiology of the veteran's heart and vascular
diseases, and lung disorders, respectively. The claimsfolder must
be made available to the examiners prior to the examinations. All
tests deemed necessary should be performed. Following the
examination it is requested that the cardiovascular and pulmonary
specialists render opinions, respectively, as to the following:

a) If is determined that the nicotine dependence originated during
his active service, whether it is as likely as not that the heart
disease and peripheral vascular disease, and any lung disease
diagnosed are causally related to post service smoking which
resulted from the inservice nicotine addiction?

- 8 -                                                             
   
b) If it is determined that the nicotine dependence is not of
service origin, whether it is as likely as not that the heart
disease and peripheral vascular disease, and any lung disease
diagnosed are directly related to the inservice tobacco use versus
pre and post service tobacco use?

A complete rational for any opinion expressed should be included in
the reports.

7. If the benefits sought on appeal remain denied, the appellant
and the appellant's representative should be provided with a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claims for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to this Board for further
appellate consideration. The Board intimates no opinion as to the
ultimate outcome of this case. The appellant need take no action
unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

9 -

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 10 -



